Citation Nr: 0028954	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for emphysema.

2.   Entitlement to service connection for nicotine 
dependence. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if the appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2000).  In a communication 
received at the Board in October 2000, the veteran indicated 
that he desires to appear and testify before a Veterans Law 
Judge at the RO.  Accordingly, this case is REMANDED to the 
RO for the following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO at the earliest available time.

Following completion of that action, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If the decision remains adverse to the veteran, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order. No action is required of the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence 



and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



